Citation Nr: 1412094	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-27 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 through June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD effective September 27, 2007 and assigned a 30 percent initial disability rating.  The Veteran perfected a timely appeal as to the assigned initial disability rating.

During subsequent claims development, the RO granted a higher 50 percent initial disability rating for PTSD in a September 2011 Supplemental Statement of the Case.  The Veteran has not expressed satisfaction with the partial grant afforded by the RO, and indeed, indicated during a February 2012 hearing that he wished to pursue his appeal for a higher initial rating for PTSD.  Under these circumstances, the Board presumes that the Veteran is seeking the maximum available benefit for his PTSD and therefore maintains jurisdiction over the issue concerning the initial disability rating assigned for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As alluded to above, the Veteran and his spouse testified during a February 2012 video conference hearing.  A transcript of this testimony is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his February 2012 hearing, the Veteran testified that he was receiving ongoing VA treatment for his PTSD at the Vet Center in Lorain, Ohio while also undergoing psychiatric therapy at the VA Medical Center (VAMC) in Lorain, Ohio with a therapist.  Also in his testimony, he suggested that his PTSD symptoms had worsened since that time and reported increased sleep disturbance with daily nightmares, increased anxiety, depression, isolation, hypervigilence, compulsively checking the doors and windows of his home at night, intrusive thoughts of his experiences in Vietnam, sensitivity to loud noises, and being unable to be around people of Asian descent.  The Veteran testified further that dosages for his psychiatric medications had been increased.  The Veteran's spouse testified that, overall, the Veteran's symptoms appear to have worsened over the past five years.

Despite the foregoing testimony, the records in the claims file include treatment records at The Vet Center location in Parma, Ohio only from September through October 2007 and records from the VAMC in Lorain, Ohio only through August 2011.  The records for any ongoing treatment received by the Veteran at those facilities are highly relevant to the issue of the current severity of the Veteran's PTSD.  Accordingly, VA must undertake efforts to obtain the records for any psychiatric treatment received by the Veteran at The Vet Center in Lorain, Ohio since October 2007 and at the VAMC in Lorain, Ohio since August 2011.  38 C.F.R. § 3.159(c).

Also, in light of the Veteran's reported progression of symptoms, and as nearly three years have passed since the Veteran's most recent VA examination in August 2011, the Veteran should be arranged to undergo a new VA examination to assess the current symptoms, severity, and functional impairment associated with his PTSD.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an initial disability rating in excess of 50 percent for PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his PTSD.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for the Vet Center facility that has treated his PTSD since October 2007 and any private or VA medical providers who have provided treatment for his PTSD since August 2011.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA PTSD examination, to be performed by a psychiatrist or psychologist at a VA medical facility, to assess the current symptoms and severity of the Veteran's PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD.  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the assessed GAF score means.  The examiner should also comment on the impact of the Veterans PTSD on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


